Citation Nr: 0907039	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  99-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease of the lumbar 
spine. 

2.  Entitlement to service connection for a cervical spine 
disorder, to include degenerative disc disease of the 
cervical spine. 

3.  Entitlement to service connection for residuals of an 
injury of the left clavicle. 

4.  Entitlement to an initial (compensable) evaluation for 
residuals of a left wrist dislocation with carpal tunnel 
syndrome prior to June 2, 2008. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left wrist dislocation with carpal 
tunnel syndrome from June 2, 2008. 

6.  Entitlement to an initial (compensable) evaluation for 
residuals of a laceration wound of the right knee joint.

7.  Entitlement to an initial (compensable) evaluation for 
residuals of a left ankle injury and probable mild arthralgia 
prior to June 2, 2008.  

8.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left ankle injury and probable mild 
arthralgia from June 2, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 1996 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Atlanta, Georgia in which the RO 
denied the appellant's claims of entitlement to service 
connection for a low back disorder, a cervical spine disorder 
and for residuals of an injury to the left clavicle.  In that 
same rating decision, the RO granted service connection for a 
left wrist disability, a laceration of the right knee and a 
left ankle disability and assigned each disability a 
noncompensable evaluation effective January 25, 1996.  The 
appellant, who had active service from January 1974 to 
January 1978 and from June 1979 to June 1983, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in March 
2001.  Thereafter, the Board remanded the case for further 
development in December 2001.  Subsequent to the completion 
of this development, the RO increased the appellant's left 
wrist disability evaluation to 10 percent and his left ankle 
disability evaluation to 10 percent, effective June 2, 2008. 
July 2008 rating decision.  Thus, this appeal involves 
separate ratings assigned for separate periods of time based 
on the facts found, a practice known as "staging." See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The RO continued 
to deny the appellant's remaining claims. July 2008 
Supplemental Statement of the Case.  The case was then 
returned to the Board for further review.

In regards to the appellant's claim of entitlement to service 
connection for residuals of an injury of the left clavicle 
and claim of entitlement to an initial (compensable) 
evaluation for residuals of a laceration wound of the right 
knee joint, the Board unfortunately finds that additional 
development of these claims is necessary.  As such, these two 
claims are REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  Resolving all doubt in the appellant's favor, the Board 
finds that competent medical evidence of record relates the 
appellant's current diagnosis of degenerative disc disease of 
the lumbar spine to the appellant's military service.  

2.  Resolving all doubt in the appellant's favor, the Board 
finds that competent medical evidence of record indicates 
that the appellant entered service with degenerative disc 
disease of the cervical spine; and that the appellant's pre-
existing condition was aggravated during his period of 
service.  

3.  Prior to June 2, 2008, the appellant's service-connected 
residuals of a left wrist dislocation with carpal tunnel 
syndrome were at worst productive of mild incomplete 
paralysis of the median nerve; arguably painful motion; and 
possibly related degenerative joint disease established by an 
x-ray finding. 

4.  From June 2, 2008, the appellant's service-connected 
residuals of a left wrist dislocation with carpal tunnel 
syndrome were at worst productive of mild incomplete 
paralysis of the median nerve; limited motion; painful 
motion; and possibly related degenerative joint disease 
established by an x-ray finding;

5.  Prior to June 2, 2008, the appellant's service-connected 
residuals of a left ankle injury and probable mild arthralgia 
were productive of at worst painful motion.

6.  From June 2, 2008, the appellant's service-connected 
residuals of a left ankle injury and probable mild arthralgia 
were at worst productive of painful motion and slightly 
limited motion, akin to a finding of moderate limitation of 
motion.


CONCLUSIONS OF LAW

1.  Residuals of a back injury, to include degenerative disc 
disease of the lumbar spine, were incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5013, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).  

2.  Aggravation of the appellant's cervical spine 
degenerative disc disease has been shown to be proximately 
due to or the result of an injury in service. 38 U.S.C.A. §§ 
1110, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008). 

3.  From January 25, 1996 to June 2, 2008, the criteria for a 
10 percent disability evaluation (but no more) for residuals 
of a left wrist dislocation with carpal tunnel syndrome were 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, 
Diagnostic Codes 5003, 5010, 5212, 8615 (2008).

4.  From June 2, 2008, the criteria for a disability 
evaluation in excess of 10 percent for residuals of a left 
wrist dislocation with carpal tunnel syndrome have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 
4.71a, Diagnostic Codes 5003, 5010, 5212, 8615 (2008).

5.  Prior to June 2, 2008, the schedular criteria for a 
compensable disability evaluation for residuals of a left 
ankle injury and probable mild arthralgia were not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, 
Diagnostic Code 5271 (2008).

6.  From June 2, 2008, the criteria for a disability 
evaluation in excess of 10 percent for residuals of a left 
ankle injury and probable mild arthralgia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, 
Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  In this case, the September 1996 rating 
decision was issued prior to enactment of the VCAA.  However, 
the Board finds (for the reasons discussed below) that two 
letters sent by the RO to the appellant dated in February 
2004 and May 2008 individually informed the appellant of the 
substance of the VCAA, fulfilling VA's duties under the VCAA.  

In terms of the appellant's claims of entitlement to service 
connection for a low back disorder and a cervical spine 
disorder, the Board finds that since this decision represents 
a complete grant of the appellant's appeal in regards to 
those claims, the appellant cannot be prejudiced by any 
deficiency, if any, in the notice and assistance requirements 
of the VCAA in connection with those claims.  

With respect to the appellant's claims of entitlement to an 
increased rating for his recently service-connected
	residuals of a left wrist dislocation with carpal tunnel 
syndrome (hereinafter referred to as a "left wrist 
disorder") and residuals of a left ankle injury and probable 
mild arthralgia (hereinafter referred to as a "left ankle 
disorder"), the Board finds that VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the 
Board observes that the U.S. Court of Appeals for Veterans 
Claims (the "Court") has held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated." Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the appellant's service 
connection left wrist and left ankle claims were granted and 
disability ratings and effective dates were assigned in the 
September 1996 rating decision on appeal.  Thus, VA's duty to 
notify under 38 U.S.C.A. § 5103(a) was discharged at that 
time. See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Regardless of the foregoing, the Board observes that the VCAA 
notice provided to the appellant regarding his increased 
rating claims in May 2008 complied with the mandates of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). See July 
2008 Supplemental Statement of the Case; Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded three (3) VA 
examinations in connection with his claims. See VA 
examination reports dated in March 1996, October 2004 and 
June 2008; 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence in the record indicating that there has been a 
material change in the severity of the appellant's service-
connected left wrist and left ankle disabilities since he was 
last examined. See 38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time when an otherwise adequate VA examination 
has been conducted. VAOPGCPREC 11-95.  The appellant's VA 
examinations appear to be thorough and are adequate upon 
which to base a decision.  



Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an initial disability rating in excess of 
10 percent for the appellant's service-connected left wrist 
and left ankle disabilities.  As such, any question as to the 
appropriate effective date to be assigned to these claims is 
rendered moot; and no further notice is needed. Dingess v. 
Nicholson, supra.  Therefore, since there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the issue on appeal, 
the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of these claims. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection claims 

In this appeal, the appellant seeks service connection for a 
low back disorder on a direct basis, contending that he 
presently has degenerative disc disease of the lumbar spine 
as a result of a fall from a 21/2 ton truck in 1975 while 
serving in Germany and/or because of two automobile accidents 
he had in service. January 1996 statement in support; March 
2001 BVA hearing transcript.  He also seeks service 
connection for a cervical spine disorder on the basis that 
the above-referenced fall and/or automobile accidents 
aggravated a pre-existing neck disorder he had prior to 
service. Id.  

Having carefully considered the appellant's service 
connection claims in light of the entire record and the 
applicable law, the Board concludes, as will be explained 
below, that the evidence is in relative equipoise, and that 
reasonable doubt should be resolved in favor of the 
appellant.  As such, the Board finds that the appellant's 
appeal should be granted in regards to the above-referenced 
service connection claims.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. See  
38 U.S.C.A. § 1111.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

	1.  Service connection for degenerative disc disease of 
the lumbar spine 

In this case, a review of the appellant's service induction 
examination essentially reveals a normal clinical evaluation 
and a normal PUHLES profile despite the appellant's reports 
of experiencing lower back pain of two days duration. January 
1974 report of medical examination.  While the medical 
history portion of the appellant's induction examination 
reflects the appellant's statements that he was involved in 
an automobile accident prior to service in December 1972 or 
January 1973 (thus raising the possibility that the appellant 
entered service with a pre-existing back condition), the 
appellant denied experiencing recurrent back pain or other 
orthopedic problems at that time. January 1974 report of 
medical history; see also April 1974 and May 1979 reports of 
medical examination and reports of medical history.  In light 
of this evidence, the Board finds that the appellant's 
reported history of a pre-service automobile accident alone 
insufficient to rebut the presumption of sound condition in 
regards to his lumbar spine and does not constitute evidence 
of a pre-existing lumbar spine condition for VA purposes. See 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995) (mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a pre-existing 
condition).  As such, the Board's review of the appellant's 
low back disorder claim proceeds on a direct basis below.  

In terms of the first element required to establish service 
connection (medical evidence of a current disability), the 
evidence of record reveals that the appellant has a diagnosis 
of degenerative disc disease of the lumbar spine, a disorder 
that constitutes a current disability for VA purposes. See 
March 1996 and June 2008 VA examination reports.   

In regards to the second element necessary to establish 
service connection (evidence of an in-service incurrence or 
aggravation of an injury or disease), the Board observes that 
while the appellant's service treatment records do not 
specifically reference a fall from a truck during the 
appellant's service in Germany in 1975, these records do 
reflect that the appellant was involved in two separate 
automobile accidents in 1980 while on active duty. See 
service treatment records dated from January 1974 to June 
1983.  Specifically, the records reveal that the appellant 
was involved in a motor vehicle accident in February 1980 in 
which he suffered a perilunate dislocation of his left wrist 
and underwent a closed reduction with a cast application. 
February 1980 service treatment records.  He was hospitalized 
for three (3) days in connection with this accident. Id.  
Thereafter, in June 1980, the appellant was involved in 
another automobile accident in which he was treated in the 
emergency room for complaints of neck pain, left shoulder 
pain, low back pain and leg pain. June 1980 service treatment 
records.  The records note that the appellant was the driver 
of his vehicle; was "slow to respond"; and sustained 
injuries to his right knee, mid-back and neck. Id.  The 
appellant was reported to be able to move all extremities and 
had good sensation; but was ultimately treated with a 
cervical collar. Id.  X-rays taken of the appellant's 
cervical spine, thoracic spine and right knee revealed "no 
significant abnormalities" at that time. June 1980  
radiology report.  While subsequent service treatment records 
are contained in the appellant's service file, these records 
do not reflect additional complaints or treatment associated 
with the appellant's lower back.  At the time of the 
appellant's discharge examination from service in June 1983, 
his physical clinical evaluation was essentially normal; and 
the appellant was discharged with a normal PUHLES profile. 
June 1983 report of medical examination.  

Given the evidence set forth above, the Board finds that the 
second element of the service connection test has been met in 
regards to this claim.  Even if reasonable doubt were not 
resolved in the appellant's favor as to the credibility of 
his statements that he fell from a truck and hurt his back in 
1975, the evidence clearly shows that the appellant reported 
complaints of back pain in conjunction with his June 1980 
motor vehicle accident.  While the appellant's back pain in 
service was arguably acute and transitory in nature (a 
medical question that must be answered by a qualified medical 
professional), the Board observes for the record that the 
appellant's current medical diagnosis of degenerative disc 
disease is a disorder that, according to the medical evidence 
described below, develops over time as a result of a serious 
injury or a series of injuries and may not be evident 
immediately after injury.  Therefore, the dispositive factor 
in the analysis of this claim is whether the third element 
required to establish service connection (medical evidence of 
a nexus between the current disability and the in-service 
disease or injury) has been met.  

Turning to the third element for service connection, the 
Board observes that the appellant's post-service medical 
records first appear to document complaints of back problems 
and pain in August 1989. See private medical records dated 
from August 1989 to July 1999; VA medical records dated from 
September 1993 to July 2008.  At that time, the appellant was 
diagnosed with an acute lumbar strain after feeling something 
in his back "snap" while lifting a battery out of a car. 
August 1989 private medical records.  The records indicate 
that the appellant sought medical treatment in the emergency 
room due to the nature of his "severe back pain" and 
paresthesia of his legs; and that he reported he was employed 
as a construction worker for a construction company at that 
time. Id.  In doing so, the appellant denied any history of 
previous similar back injuries. Id.  Physical examination 
revealed tenderness to palpation at the right lumbosacral 
angle; and 
x-rays of the lumbosacral spine were normal. Id.  The 
appellant was discharged from the hospital with instructions 
of having minimal bed rest, performing flexion exercises, 
taking Naprosyn twice a day and making a follow-up medical 
appointment. Id.  

Thereafter, the appellant was treated for another low back 
injury that occurred in September 1989, when he fell from the 
top of a flat-bed truck trailer on top of a three high stack 
of tanks while working as a laborer with a Welding and Tank 
company. See private medical records dated in October 1989 
and May 1990.  Subsequent to this injury, the appellant 
reported a history of recurring, severe back pain with right 
sciatica and bilateral hand numbness; and was diagnosed with 
an acute lumbar strain with probable supratentorial 
component. February 1990, May 1990 and June 1990 private 
medical records.  A complete mylogram (lumbar and cervical) 
performed in April 1990 revealed that the appellant had mild 
to moderate bulging of the L4-5 intervertebral disc that was 
perhaps minimally eccentrically to the right side. April 1990 
private medical records.  Otherwise, the lumbar myelogram was 
negative. Id.   

Contrary to the appellant's statements contained in his 1989 
and 1990 private medical records, the appellant reported 
during a March 1996 VA examination that he had been 
experiencing lower backaches on an intermittent basis since 
1974. March 1996 VA examination report, p. 2.  At that time, 
the appellant stated that he fell down to the ground from a 
loading truck while he was in Germany during the service; and 
that he experienced numbness in both of his legs after the 
fall for approximately three (3) days. Id.  He reported that 
after the three (3) days, he gained back the feelings in his 
legs and was able to walk around. Id.  However, he continued 
to experience intermittent, lower backaches since the fall 
that became worse when bending and lifting objects. Id.  
After performing a physical examination that revealed 
restricted range of motion and tenderness, the March 1996 VA 
examiner diagnosed the appellant with a lower backache that 
was probably the result of lumbosacral spine arthritis versus 
disc disease. Id., pgs. 5-6.  X-rays taken in conjunction 
with the examination ultimately revealed that the appellant 
had spondylosis (i.e., spinal arthritis) of the lumbar spine 
with narrowed disk spaces. March 1996 radiology diagnostic 
report.  The VA examiner did not provide any opinion 
regarding the etiology of the appellant's lumbar spine 
diagnosis. 

In light of the lack of medical opinion addressing the 
etiology of the appellant's lumbar spine disorder, the Board 
directed the RO to afford the appellant a new VA examination 
for the purpose of identifying all current low back, cervical 
spine and left clavicle disorders. December 2001 BVA 
decision.  Based on a physical examination of the appellant 
and a review of the appellant's claims folder, the examiner 
was asked to render opinions as to whether it is at least as 
likely as not that any current low back disorder, cervical 
spine disorder and residuals of an injury to the left 
clavicle is etiologically related to the appellant's military 
service. December 2001 BVA decision.  In response to the 
Board's request, the appellant was afforded new VA 
examinations in October 2004.  

During his October 2004 VA orthopedic examination, the 
appellant reported that he was involved in a pre-service 
motor vehicle accident in 1973 that he contended was related 
to his current neck complaints, but not his back problems. 
October 2004 VA examination report, p. 1.  In terms of his 
low back pain, the appellant reported that he injured his 
back in service in 1975 while stationed in Germany, for which 
he was treated with 3 to 4 days of bed rest and was then 
placed back at work. Id.  He also reported being involved in 
a motor vehicle collision in 1980 while on active duty, 
during which his knee was lacerated. Id., p. 2.  The 
appellant stated that subsequent to these injuries, he 
complained on-and-off of pain during his military service and 
reported that such complaints reduced his profile; however, 
he continued to serve. Id., pgs. 1-2.  After obtaining the 
above-referenced history from the appellant, performing a 
physical examination and (presumably) reviewing the claims 
file, the VA examiner diagnosed the appellant with "low back 
pain" typical of degenerative disk disease and degenerative 
joint disease. Id., p. 4.  He ultimately opined that it was 
as likely as not that the appellant's back disorder was 
caused by or was a result of the appellant's military service 
(and particularly the 1975 fall in service) on the basis that 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine is an ubiquitous phenomenon in our 
society and may have developed despite the appellant's 
immediate post-accident complaints of pain. Id.  
However, in a January 2005 addendum report, the examiner 
revised his medical opinion regarding the etiology of the 
appellant's low back disorder. January 2005 VA addendum 
report.  In doing so, the examiner reported that after 
reviewing the appellant's claims file, he found no 
"documented injury" to the appellant's lower back in 1975 
or during the appellant's 1980 motor vehicle accidents.  
Based upon the absence of a documented injury (even though 
the appellant complained of back pain in 1980), the examiner 
opined that it was less likely than not that the appellant 
had any continued current lower back disabilities related to 
his period of service. Id.  

Apparently, in May 2008, the RO determined that another VA 
examination should be afforded to the appellant in light of 
the passage of time since he was examined in October 2004. 
May 2008 VA examination request.  As such, the appellant was 
examined again in connection with his service connection 
claims in June 2008.  According to the January 2008 VA 
examination report, the appellant's claims file and the 
Board's December 2001 remand were reviewed. June 2008 VA 
examination report, p. 1.  During the examination, the 
appellant reported experiencing intermittent low back pain 
throughout his military service. Id., p. 4.  He reported that 
he fell on his back from an old five-ton truck during his 
service-tenure in Germany, experiencing back pain and 
bilateral leg numbness for approximately 12 hours afterwards. 
Id.  He also reported receiving medical treatment at a local 
hospital, but did not remember if an x-ray of his back was 
taken.  Thereafter, he indicated that he returned to the 
field where he was sore for several days.  The appellant did 
not remember any other follow-up for his back during his 
service-tenure. Id.  However, he told the examiner of his 
involvement in two motor vehicle accidents in service. Id., 
p. 6.  He also reported experiencing several incidents of 
back problems and pain after he was discharged from service, 
beginning one-to-two years after separation. Id., p. 4.  
Subsequent to undergoing a physical examination and 
radiological studies, the appellant was diagnosed with 
degenerative disc disease of the lumbar spine with noted 
physical and x-ray findings. Id., p. 14.  In addressing the 
medical questions posed by the Board in its December 2001 
remand, the VA examiner ultimately opined that it was as 
least as likely as not that the appellant's degenerative disc 
disease was related to his military service, particularly the 
two (2) motor vehicle accidents that the appellant had in 
1980 while in service. Id.  However, in formulating her 
opinion, the examiner appears to have relied heavily upon the 
history provided by the appellant. Id.  Specifically, the 
examiner stated in support of her opinion that the: 

Vets job history shows 1st job post 
discharge[,] the veteran had two ER 
follow ups related to low back within 
1-2 years of service tenure.  There 
were no treatment records of these ER 
follow ups from this long ago in his 
file.  His other verbal history appears 
in order compared to his C-file.  Of 
note is that significant aggravation of 
his lumbar spine disease occurred in 
the 10 years intermittent shrimping 
work history, with a lot of heavy 
lifting, bending and squatting and 
stooping. 

Id.; see also March 2001 BVA hearing transcript, pgs. 15-16 
(the appellant testified that he had work accidents involving 
his back in approximately 1985).    

In evaluating the October 2004 and June 2008 VA medical 
opinions, the Board observes for the record that it is 
responsible for assessing the credibility and weight to be 
given to the evidence. See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  Such assessments extend to medical evidence. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  In assessing the 
weight and probative value to be assigned to the VA medical 
opinions of record, the Board unfortunately finds that there 
are certain deficiencies with respect to the detail and 
thoroughness of these reports.  Specifically, the Board finds 
it concerning that even though it requested in its December 
2001 remand that the VA examiner's thoroughly review the 
appellant's claims file and address the appellant's medical 
history prior to formulating their medical opinions, neither 
of the examiners appear to have done so.  Neither of the 
examiners addressed the obvious inconsistencies between the 
occupational and medical histories provided by the appellant 
and the information contained in the appellant's treatment 
records, his 1989 and 1990 private medical records and the 
occupational history provided by the appellant during his 
March 1996 VA examination.  In addition, the Board finds the 
January 2005 addendum report of concern in light of the fact 
that the examiner revised his medical opinion on the basis 
that the appellant's service treatment records did not 
document a back injury during the appellant's period of 
service, when a review of the June 1980 treatment records 
specifically state that the appellant sustained injuries to 
his right knee, mid-back and neck during his second service 
automobile accident. See June 1980 service treatment records.  

Although the Board finds the above-referenced medical 
opinions not to be particularly persuasive, it concludes that 
these opinions at least place into equipoise the question of 
whether the appellant's lumbar spine degenerative disc 
disease developed as a result of the motor vehicle accidents 
the appellant had during service.  Thus, while viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the third element necessary to 
establish service connection has been met.  Therefore, the 
appellant's claim of entitlement to service connection for a 
low back disorder, to include degenerative disc disease of 
the lumbar spine, is granted.

	2.  Service connection for degenerative disc disease of 
the cervical spine  

In addition to seeking service connection for a low back 
disorder based upon the accidents he had in service, the 
appellant also seeks service connection for a cervical spine 
disorder. January 1996 statement in support; March 2001 BVA 
hearing transcript.  The evidence in this case reveals that 
the appellant has been diagnosed with degenerative disc 
disease of the cervical spine, status-post surgery with noted 
physical and x-ray findings. See June 2008 VA examination 
report, 
p. 14.  In regards to this diagnosis, the appellant seeks 
service connection on the basis that he entered service with 
a pre-existing cervical spine problem; and that this problem 
was aggravated by the injuries that occurred during service. 
See January 1996 statement in support; March 2001 BVA hearing 
transcript.  

As discussed above, a review of the appellant's service 
induction examination essentially reveals a normal clinical 
evaluation and a normal PUHLES profile. January 1974 report 
of medical examination.  While the medical history portion of 
the appellant's induction examination reflects the 
appellant's statements of his involvement in a pre-service 
automobile accident that consisted of a head-on collision in 
which the appellant went through the front windshield and 
also appears to have suffered whiplash, the appellant was 
found to be medically fit (without neck problems) at the time 
of entrance into service. January 1974 report of medical 
history; see also April 1974 and May 1979 reports of medical 
examination and reports of medical history.  While the above-
referenced evidence would be insufficient to rebut the 
presumption of sound condition in regards to the appellant's 
cervical spine, the Board accepts the appellant's statements 
that he did, in fact, enter service with pre-existing neck 
problems as a result of his pre-service automobile accident. 
See October 2004 and June 2008 VA medical opinions (both VA 
examiners opined that the appellant entered service with a 
pre-existing cervical spine disorder).  As such, the analysis 
below focuses on the issue of whether the appellant's pre-
existing cervical spine disorder was permanently aggravated 
by the injuries he had during service.  

A review of the appellant's service treatment records reveal, 
as mentioned above, that the appellant was involved in two 
(2) motor vehicle accidents in 1980 while on active duty. See 
February 1980 and June 1980 service treatment records.  Of 
these, the appellant was noted to have reported experiencing 
neck pain in association with his June 1980 accident; and was 
noted to have sustained injuries to his right knee, mid-back 
and neck. June 1980 service treatment records.  After the 
June 1980 accident, the appellant was found to be "slow to 
respond," but was able to move all extremities and had good 
sensation.  Although x-rays taken of the appellant's cervical 
spine revealed "no significant abnormalities," (June 1980  
radiology report), the appellant was ultimately treated with 
a cervical collar. Id.  Subsequent service treatment records 
contained in the claims file do not reference complaints of 
or treatment for cervical spine complaints.  At the time of 
the appellant's discharge examination from service in June 
1983, his physical clinical evaluation was essentially 
normal; and the appellant was discharged with a normal PUHLES 
profile. June 1983 report of medical examination.  
 
Post-service medical records reveal complaints of neck pain 
documented beginning in April 1990, with reference to a 1988 
cervical spine MRI comparison report not contained in the 
claims file. April 1990 private medical records.  Of the 
records located within the claims file, the Board observes 
that the appellant underwent a cervical MRI performed in 
early April 1990 that revealed early degenerative changes at 
the C5-6 and C6-7 levels with hypertrophic spurring and 
minimal bulging at C5-6.  Thereafter, the appellant underwent 
a complete lumbar and cervical mylogram that same month that 
also revealed some spondylosis and bulging disc material at 
C5-6 and most prominently at C6-7 with amputation of the 
nerve roots at C6-7. April 1990 private medical records.  The 
appellant underwent a cervical discectomy and fusion in June 
1990; and was later diagnosed with cervical pain syndrome, 
pseudoarthrosis at C6-7 and cervical spondylosis. June 1990 
and June 1991 private medical records.  A review of the 
appellant's post-service medical records fails to reveal any 
medical opinion regarding a relationship between the 
appellant's post-service cervical spine disorder and his 
period of service. 

During his March 1996 VA examination, the appellant reported 
that he had been having neck pain for approximately 20 years. 
March 1996 VA examination report, p. 1.  At that time, the 
appellant denied any specific injury to his cervical spine; 
however, he mentioned that he fell from a loading truck while 
he was in Germany during the service in connection with his 
back complaints. Id., p. 2.  He reported that he experienced 
neck pain intermittently since service, with an increase 
within the previous four years. Id., p. 1.  Subsequent to 
undergoing a physical examination, the appellant was 
diagnosed with possible cervical spine disc disease. Id., p. 
6.  
X-rays taken in connection with his examination revealed (1) 
spondylosis of the cervical spine with narrowed disk spaces 
and neural foramen and (2) pattern of previous surgical 
fusion at C5-C7 with transfixing metal plate and metallic 
screws art C6-C7 level. March 1996 radiology diagnostic 
report.  The March 1996 VA examiner did not provide any 
opinion regarding the etiology of the appellant's cervical 
spine disorder.  

However, as discussed above, the claims file contains VA 
examination reports dated in October 2004 (with addenda) and 
June 2008 that addressed the medical issue of whether the 
appellant's present diagnosis of cervical spine degenerative 
disc disease is related to the appellant's period of service. 
December 2001 BVA decision.  During his October 2004 VA 
examination, the appellant reported that he had experienced 
neck pain since he was involved in a pre-service motor 
vehicle accident in 1973 that resulted in cervical traction 
for 6 months. October 2004 VA examination report, p. 1.  
Post-service, the appellant reported undergoing surgery in 
1998 at the C4-C5 level, with two revision surgeries at the 
same level.  He also reported having chronic neck pain since 
his surgeries. Id.  In this regard, the appellant contended 
that his military service aggravated his already injured 
neck. Id.   Subsequent to undergoing a physical examination, 
the appellant was diagnosed with significant degenerative 
disease of the cervical spine with a history of cervical 
spinal fusion secondary to an injury which occurred prior to 
his military service. Id., p. 4.  The examiner opined that 
the appellant's cervical spine disorder was not caused by or 
a result of the appellant's military service based on the 
fact that the appellant's initial cervical spine injured 
occurred prior to his entrance into service. Id.  However, in 
a January 2005 addendum report, the examiner addressed the 
issue of aggravation.  In doing so, he opined that it was at 
least as likely as not that the appellant's cervical spine 
disorder was exacerbated by the appellant's 1980 motor 
vehicle accident in service. January 2005 VA addendum report.  
In addition to the October 2004 examiner, the June 2008 VA 
examiner opined that it was as least as likely as not that 
the two motor vehicle accidents that the appellant had in 
service contributed significantly to aggravation of the 
appellant's pre-existing degenerative disc disease of the 
cervical spine. June 2008 examination report, p. 14.  

As discussed in Section B(1) above, the Board has some 
concerns in terms of the factual predicate upon which the 
October 2004 and June 2008 VA examination reports are based.  
Regardless of these reservations, the Board finds it notable 
that both VA examiners (who separately examined the 
appellant, obtained a medical history and had access to his 
claims file) concluded that the appellant not only entered 
service with a pre-existing cervical spine condition, but 
opined that this pre-existing cervical spine condition was 
aggravated during service.  No medical opinion of record 
contradicts the positive nexus opinions provided by the 
October 2004 and June 2008 VA examiners.  Viewing this 
evidence in the light most favorable to the appellant, the 
Board finds that the appellant's claim of entitlement to 
service connection for a cervical spine disorder, to include 
degenerative disc disease of the lumbar spine, should be 
granted.  

C.  Increased rating claims

As set forth in the Introduction section above, the RO 
granted service connection for residuals of a left wrist 
dislocation and residuals of a left ankle injury in the 
September 1996 rating decision on appeal and assigned 
noncompensable disability ratings under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5212-8615 and 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Thereafter, the RO increased the appellant's left 
wrist disability evaluation to 10 percent and his left ankle 
disability evaluation to 10 percent, effective June 2, 2008 
in a July 2008 rating decision.  Thus, this appeal involves 
separate ratings assigned for separate periods of time based 
on the facts found, a practice known as "staging." See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The appellant 
contends that he should be assigned higher disability ratings 
for his service-connected disorders. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In addition to the foregoing, the Board observes that in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. §§ 
4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While a 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern. Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, supra, the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Prior to discussing the merits of the appellant's claims, the 
Board observes that the assignment of a particular diagnostic 
code is dependent on the facts of a particular case. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application of a veteran's case and provide an 
explanation for the conclusion. See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

	1.  A compensable rating prior to 6/2/08 for a left 
wrist disorder

The first issue before the Board is whether the appellant was 
entitled to a compensable disability rating for residuals of 
a left wrist dislocation with carpal tunnel syndrome from 
January 25, 1996 (the effective date of the grant of service 
connection) until June 2, 2008 (the date the assigned 
disability evaluation was increased to 10 percent).    

As set forth above, the RO rated the appellant's left wrist 
disability under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5212-8615.  Diagnostic Code 5212 sets forth 
the rating criteria for impairment of the radius (a bone in 
the forearm).  Diagnostic Code 8615 provides the rating 
criteria for neuritis of the median nerve.  The use of 
hyphenated diagnostic code numbers reflects the assignment of 
a rating under the first Diagnostic Code number (in this 
case, Diagnostic Code 5212) using the criteria of the second 
Diagnostic Code (Diagnostic Code 8615). See 38 C.F.R. 
§ 4.20.  The Board observes that the diagnostic codes 
pertaining to impairment of the elbow, forearm, wrist, hand, 
and fingers apply different disability ratings based upon 
whether the major (dominant) or minor arm is affected. 38 
C.F.R. § 4.71a, Diagnostic Codes 5213-5230.  In this case, 
the evidence shows that the appellant is left-handed, and 
thus the rating for the dominant arm applies. October 2004 VA 
examination report, p. 5.  

A review of the September 1996 rating decision reveals that 
the RO granted service connection for the appellant's left 
wrist disorder on the basis of a March 1996 VA examination 
report in which the appellant was given a diagnosis of a 
history of left wrist joint dislocation, probably no sequela 
and history of carpal tunnel surgery with improvement. 
September 1996 rating decision, p. 6.  A noncompensable 
evaluation was assigned in light of the lack of objective 
medical evidence revealing limitation of motion of the left 
wrist, pain of the left wrist or mild incomplete paralysis of 
the appellant's left hand movements. Id.; March 1996 VA 
examination report, pgs. 2, 5.    

For the record, the Board observes that under Diagnostic Code 
5212, a rating of 10 percent is warranted where there is 
malunion of the radius with bad alignment.  A rating of 20 
percent is warranted where there is nonunion of the radius in 
the upper half.  A rating of 30 percent (20 percent if minor) 
is warranted where there is nonunion in the lower half, with 
false movement without loss of bone substance or deformity. 
Finally, a rating of 40 percent (30 percent if minor) is 
warranted where there is nonunion in the lower half, with 
false movement with loss of bone substance (1 inch, 2.5 cms) 
and marked deformity.

The criteria for evaluating the severity or impairment of the 
median nerve are set forth under Diagnostic Codes 8515, 8615 
and 8715.  Under Diagnostic Code 8515, a 10 percent rating is 
warranted for mild incomplete paralysis of the median nerve. 
A 20 percent rating is warranted for moderate incomplete 
paralysis of the minor extremity. A 30 percent rating is 
warranted for moderate incomplete paralysis of the median 
nerve in the major extremity. A 40 percent rating requires 
severe incomplete paralysis of the median nerve in the minor 
extremity, and a 50 percent rating is warranted for severe 
incomplete paralysis of the median nerve in the major 
extremity. 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above. 38 
C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. Id.

Turning to the merits of the issue on appeal, the Board 
observes that in order for the appellant to be entitled to a 
compensable schedular evaluation prior to June 2, 2008 
pursuant to the diagnostic criteria under Diagnostic Code 
8615, the evidence would need to show that he experienced 
moderate incomplete paralysis of the median nerve.  In this 
case, no such evidence exists.  During the appellant's March 
1996 VA examination report, the appellant's physical 
examination revealed wrist joints within normal limits; 
without pain or other sequela of the appellant's left wrist 
injury found at that time.  March 1996 VA examination report, 
pgs. 3, 5-6.  Post-service VA and private medical records 
dated from May 1988 to July 2008 reference no specific 
treatment pertaining to the appellant's left wrist, much less 
medical findings related to paralysis of the appellant's 
median nerves to warrant a higher rating under Diagnostic 
Code 8615.  

In reviewing the appellant's claim under the remaining 
diagnostic codes applicable to the wrist, the Board observes 
that the appellant is not entitled to a compensable 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (limitation of motion of the wrist).  This diagnostic 
code provides a 10 percent rating when a wrist disability 
results in limitation of motion of dorsiflexion less than 15 
degrees or palmar flexion limited in line with forearm.  A 10 
percent evaluation is the highest rating available under that 
code.  Since the appellant was found to have left wrist 
joints within normal limits during his March 1996 VA 
examination, and no additional range of motion testing 
results prior to June 2008 are noted in the claims file, the 
appellant does not meet the rating criteria for a compensable 
evaluation under Diagnostic Code 5215.  For the same reason, 
the appellant is not entitled to an increased rating under 
Diagnostic Code 5214 (ankylosis of the wrist) as there has 
been no showing that the appellant's left wrist is ankylosed. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  The Board notes 
for the record that ankylosis is defined as the "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  

However, in reviewing the claims file, the Board observes 
that the appellant's post-service medical records contain two 
radiologic reports dated in March 1996 and September 1998 
that indicate the appellant has developed mild degenerative 
joint disease of the left wrist. See March 1996 VA medical 
records (x-rays of the appellant's left wrist revealed some 
cystic degenerative change involving the scaphoid and 
lunate); September 1998 VA medical records (x-rays of the 
appellant's left wrist revealed mild degenerative joint 
disease, in addition to possible rheumatoid arthritis).  
Although the appellant has not been specifically service-
connected for left wrist arthritis, the Board assumes for the 
sake of argument in this case that his degenerative joint 
disease should be considered in evaluating his service-
connected disability rating.  In doing so, the Board finds 
that an increased rating of 10 percent is available pursuant 
to Diagnostic Code 5010 (the rating criteria for post-
traumatic arthritis) during the time period from January 25, 
1996  until June 2, 2008.  
 
Diagnostic Code 5010 evaluates post-traumatic arthritis, 
which in turn uses the criteria for degenerative arthritis 
under Diagnostic Code 5003.  Arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for x-ray evidence of 
arthritic involvement of two or more major joints, and a 20 
percent rating is warranted when there is x-ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  For the purpose of rating 
disability from arthritis, the wrist is considered a major 
joint. See 38 C.F.R. § 4.45.

In terms of evaluating the appellant's claim under Diagnostic 
Code 5010, the Board finds (as set forth above) that the 
appellant's left wrist disability would be assigned a 
noncompensable schedular evaluation under the rating criteria 
of Diagnostic Code 5215.  As such, the Board has reviewed the 
evidence of record to determine whether the appellant 
exhibited painful motion in conjunction with his x-ray 
findings of degenerative joint disease such that a rating of 
10 percent could be assigned prior to June 2, 2008.  Although 
the appellant reported during his March 1996 examination that 
he did not experience pain or painful motion at that time 
(March 1996 VA examination, pgs. 2,5), the Board observes 
that the appellant has been prescribed medication for pain 
associated with his numerous medical disorders since (at 
least) June 1997; and the appellant has argued that he should 
not be denied an increased rating for his service-connected 
left wrist disability based on the lack of evidence contained 
in his post-service medical records since his medical 
treatment has focused on his more severe cervical spine and 
lumbar spine problems and have overlooked his less severe 
wrist problems. See VA medical records dated in June 1997 
(appellant's VA medical records provided a detailed history 
of the appellant's medications); September 1999 statement 
with VA-Form 9, p. 4.  As of March 2001, the appellant was 
also reporting that his left wrist disability has worsened 
since his last VA examination March 1996 in that he 
experienced constant numbness and decreased grip strength 
associated with this disability. March 2001 BVA hearing 
transcript, p. 6-7, 22-23.  

In light of the fact that the Board remanded the appellant's 
claim in December 2001 for the purpose of affording the 
appellant a new VA examination that determined the severity 
of his service-connected left wrist disability, and such 
examinations were not undertaken until October 2004 and June 
2008 respectively, the Board concludes that reasonable doubt 
should be resolved in the appellant's favor in terms of 
finding that he experienced painful motion in connection with 
his service-connected left wrist disability prior to June 2, 
2008. See October 2004 peripheral nerves VA examination 
report; June 2008 VA examination report.  As such, an 
evaluation of 10 percent is assigned from January 25, 1996 on 
the basis of x-ray evidence of degenerative joint disease and 
painful motion under Diagnostic Code 5010.  An evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5010 since there is no competent medical evidence of record 
indicating that the appellant experiences arthritic 
involvement of two or more major joints, much less that he 
has occasional incapacitating exacerbations as a result of 
his left wrist degenerative joint disease.  Therefore, the 
next issue for the Board to decide is whether the appellant 
is entitled to a disability rating in excess of 10 percent 
from January 25, 1996 for his service-connected left wrist 
disorder.   

2.	A rating in excess of 10 percent from 1/25/96 for a 
left wrist disorder 

In terms of the appellant's most recent VA examination, the 
Board observes that the appellant's left wrist evaluation 
revealed active dorsiflexion of 60 degrees (with pain 
beginning at 60 degrees) and active palmar flexion of 40 
degrees (with pain beginning at 40 degrees). June 2008 VA 
examination report, p. 10.  Active ulnar deviation of the 
wrist was noted to be 30 degrees (30 degrees with pain) and 
active radial deviation was noted to be at 15 degrees (with 
pain at 15 degrees).  Normal range of motion of the wrist is: 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees. See 38 C.F.R. § 4.71, Plate I.  Given his 
range of motion findings, the appellant would be assigned a 
noncompensable schedular evaluation under the Diagnostic 
Criteria of Diagnostic Codes 5214 and 5215.  Arguably, a 10 
percent rating could be assigned under Diagnostic Code 5214 
based upon the evidence of the appellant's painful motion in 
conjunction with his limited palmar flexion and dorsiflexion.  
However, a rating in excess of 10 percent would still not be 
warranted.  

Turning to the issue of whether an increased rating is 
warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement, 
the Board finds for the record that such an increase is not 
warranted from June 2, 2008 in light of the fact that the 
appellant's left wrist pain has already been taken into 
consideration in assigning the present 10 percent evaluation.  
In terms of fatigue, weakness, lack of endurance and 
incoordination, the appellant has been found not to 
experience any additional functional loss. June 2008 VA 
examination report (the June 2008 VA examiner stated that 
pain was the only noted Deluca criteria during the 
appellant's evaluation).  

In addition to the foregoing, the Board has reviewed other 
diagnostic codes potentially applicable to this claim to 
determine if an increased rating in excess of 10 percent is 
available.  In doing so, the Board finds that no such rating 
is available pursuant to Diagnostic Codes 5205 - 5213 (the 
diagnostic criteria related to disorders of the elbow and 
forearm) as the appellant's left wrist symptomatology does 
not fall within the criteria contained in these codes.  In 
addition, an increased or separate rating is not warranted 
pursuant to the diagnostic codes pertaining to disorders of 
the fingers (Diagnostic Codes 5216 - 5230) as the evidence 
reveals that none of the appellant's fingers are ankylosed. 
June 2008 VA examination report, 
p. 10.  Lastly, the Board continues to find that an increased 
rating is not warranted under Diagnostic Code 8615 since the 
evidence does not reveal that the appellant experiences 
incomplete paralysis of the median nerve. October 2004 
peripheral nerves VA examination report; June 2008 VA 
examination report.  

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for an increased rating in 
excess of 10 percent for his service-connected left wrist 
disorder, for the reasons discussed above.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the appellant's claim for an increased rating, the 
doctrine is not applicable to that claim. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).
	
	3.  A compensable rating prior to 6/2/08 for a left 
ankle disorder 

With respect to the appellant's claim for an increased 
evaluation for a left ankle disability, the Board observes 
that the appellant's ankle is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 
specifically pertains to limitation of motion of the ankle.  
It provides a 10 percent disability evaluation for 
symptomatology reflective of ankle disabilities with moderate 
limitation of motion and a 20 percent rating evaluation for 
disabilities involving marked limitation of motion. See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Board notes 
that a 20 percent disability rating is the highest schedular 
rating available under Diagnostic Code 5271.  

As set forth above, the appellant was granted service 
connection for his left ankle disorder in the September 1996 
rating decision on appeal.  In granting service connection, 
the RO relied upon a March 1996 VA examination in which the 
appellant reported that he experienced swelling and pain of 
the left ankle. See March 1996 VA examination report, p. 3.  
A physical examination of the appellant's left ankle was 
performed, after which the examiner reported that the 
appellant's left ankle joint showed no deformity or 
tenderness.  The appellant's left ankle range of motion was 
also found to be normal. Id., p. 5.  The appellant was 
ultimately diagnosed with a left ankle joint injury and 
probable mild arthralgia. March 1996 VA examination report, 
p. 6.  

Although the appellant has argued that he is entitled to a 
compensable disability rating prior to June 2008 on the basis 
that his left ankle is painful and symptomatic (March 2001 
BVA hearing transcript), the Board finds that the evidence of 
record prior to June 2, 2008 does not support the assignment 
of such a rating.  As discussed above, the appellant is not 
entitled to a compensable disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 since he was found to have 
normal limitation of motion during his March 1996 VA 
examination, and no additional range of motion testing 
results prior to June 2008 are noted in the claims file.  A 
compensable evaluation is also not warranted pursuant to 
other diagnostic codes applicable to the ankle as there is no 
evidence of ankylosis ratable under Diagnostic Codes 5270 and 
5272.  Likewise, despite imaging studies, the Board notes 
that there is no medical evidence of malunion of the os 
calcis or astragalus ratable under Diagnostic Code 5273; or 
of astragalectomy residuals, ratable under Diagnostic Code 
5274.  Thus, these provisions do not provide a basis for 
assigning a compensable disability rating.  

In addition to the foregoing, the Board observes that x-rays 
taken of the appellant's left ankle in September 1998 
revealed no evidence of a fracture, dislocation or arthritic 
changes. September 1998 VA medical records. As such, an 
increased rating is not warranted under the provisions of 
Diagnostic Codes 5003 and 5010.  Therefore, the Board turns 
to the final issue of whether the appellant is entitled to a 
rating in excess of 10 percent from June 2, 2008.  

	4.  A rating in excess of 10 percent from 6/2/08 for a 
left ankle disorder  

According to the appellant's June 2008 VA examination, the 
appellant experiences only slight limitation of motion in 
regards to his left ankle.  Specifically, the Board observes 
that according to Plate II of the Schedule for Ratings 
Disabilities, normal dorsiflexion of the ankle is zero to 20 
degrees; and normal plantar flexion is zero to 45 degrees. 
See 38 C.F.R. § 4.71, Plate II.  During his June 2008 VA 
examination, the appellant's left ankle plantar flexion was 
reported to be zero to 40 degrees, with discomfort from 30 to 
40 degrees; and his dorsiflexion was reported to be from zero 
to 20 degrees, with discomfort at 20 degrees.  The VA 
examiner reported that the appellant maintained his range of 
motion with increasing pain upon repetitions; and that pain 
and fatigue were the only noted Deluca criteria. June 2008 VA 
examination report, p. 12.  X-rays taken of the appellant's 
left ankle revealed no definite abnormality; and the 
appellant was ultimately given a clinical diagnosis of 
degenerative joint disease of the left ankle. Id., pgs. 12, 
14.    

In terms of evaluating the appellant's claim under the 
applicable diagnostic criteria, the Board observes that while 
the evidence of record reveals that the appellant's plantar 
flexion is slightly limited, his dorsiflexion remains normal 
(albeit with pain).  When taking into consideration the 
appellant's painful motion and fatigue in conjunction with 
his slightly limited plantar flexion, the assignment of a 
10 percent disability rating under Diagnostic Code 5271 is 
appropriate.  However, a rating in excess of 10 percent is 
not warranted since the above-referenced symptomatology does 
not rise to the level of more significant disability, such 
that an increased schedular rating for marked limitation of 
motion would be warranted.  

In making this decision, the Board recognizes the appellant's 
assertions of weakness and stiffness of his ankle. March 2001 
BVA hearing transcript.  However, while the appellant's June 
2008 VA examination revealed signs of slight swelling and 
pain, the Board observes that there were no signs of heat, 
redness, laxity, deformity, instability, locking, dislocation 
or recurrent subluxation of the ankle. June 2008 VA 
examination report, p. 12.  The appellant's post-service 
medical records also do not reflect the symptomatology 
discussed above; nor do they indicate that the appellant 
experiences loss of range of motion. See post-service VA and 
private medical records.  

Again, while recognizing the appellant's reports of pain and 
fatigue, the Board finds based upon the June 2008 VA 
examination report and the other medical evidence of record 
that the appellant's complaints of pain have been taken into 
consideration in granting the appellant a 10 percent 
disability evaluation under Diagnostic Code 5271; and that 
the evidence does not show additional functional impairment 
due to such pain that more nearly approximates marked 
limitation of motion.  Consideration of the assignment of an 
increased evaluation under the criteria of 38 C.F.R. §§ 4.40 
and 4.45 is not warranted. See DeLuca v. Brown, supra.    

The Board has also reviewed additional potentially applicable 
codes, but can find no basis upon which to assign an initial 
rating in excess of 10 percent for the left ankle disability.  
As stated above, there is no evidence of ankylosis ratable 
under Diagnostic Codes 5270 and 5272.  Likewise, the Board 
finds no medical evidence in the claims file indicating that 
the appellant experiences malunion of the os calcis or 
astragalus ratable under Diagnostic Code 5273; or of 
astragalectomy residuals, ratable under Diagnostic Code 5274.  
Thus, these provisions do not provide a basis for assigning a 
rating in excess of 10 percent.

Therefore, the Board concludes that the preponderance of 
evidence is against the appellant's claim, for the reasons 
discussed above.  In doing so, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

In reaching this decision regarding the appellant's left 
wrist and left ankle claims, the Board notes for the record 
that it has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not they were raised by the appellant, as required 
by the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  In doing so, the Board finds that the evidence 
of record does not present "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).  In the absence of such factors, the Board 
concludes that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a low back disorder, to include 
degenerative disc disease of the lumbar spine, is granted.

Service connection for a cervical spine disorder, to include 
degenerative disc disease, is granted. 

An initial evaluation of 10 percent (but no more) for 
residuals of a left wrist dislocation with carpal tunnel 
syndrome from January 25, 1996 to June 2, 2008 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An initial evaluation in excess of 10 percent for residuals 
of a left wrist dislocation with carpal tunnel syndrome from 
June 2, 2008 is denied. 

An initial (compensable) evaluation for residuals of a left 
ankle injury and probable mild arthralgia prior to June 2, 
2008 is denied.   

An initial evaluation in excess of 10 percent for residuals 
of a left ankle injury and probable mild arthralgia from June 
2, 2008 is denied.  




REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
residuals of an injury of the left clavicle 
(hereinafter referred to as a "left clavicle disorder") and 
a compensable evaluation for residuals of a laceration wound 
of the right knee joint (hereinafter referred to as a "right 
knee laceration disability") discloses a need for further 
development prior to final appellate review.  

In terms of the appellant's left clavicle disorder claim, the 
Board observes that the appellant seeks service connection on 
the basis that he dislocated his left collarbone in service 
during a physical altercation; and that he presently suffers 
from residuals (that include arthritis) of this dislocation. 
January 1996 application for compensation, with attachment; 
January 1996 statement in support of claims; March 2001 BVA 
hearing transcript, pgs. 19-21.

A review of the appellant's service records reveals that the 
appellant was seen several times for medical treatment in 
relationship to his right, rather than his left, clavicle in 
service. See service treatment records dated in September 
1974, June 1975, July 1975 and March 1977.  Only one 
treatment record dated in June 1975 references treatment for 
left shoulder pain that occurred as a result of the appellant 
bumping into a pole during physical training. June 1975 
service treatment record.  While the appellant asserts that 
his service treatment records are incorrect in that they 
reveal he was seen in September 1974 for a probable sustained 
strain at the clavicle-scapula joint of the right clavicle 
for which he was treated with a figure-8 sling, when such 
treatment actually was undertaken in relationship to his left 
clavicle (January 2002 statement in support of claim), the 
Board finds his statements to be unpersuasive since at least 
one subsequent treatment record dated in July 1975 also 
related to the appellant's right collarbone indicates that 
the appellant was fighting, got hit and had a previous 
history of "damage to the same area" in September 1974. 
July 1975 service treatment record.  X-rays taken of the 
appellant's right clavicle in both 1974 and 1975 revealed no 
fractures or dislocations. September 1974 service treatment 
record; July 1975 radiology report.  The Board finds that it 
is apparent that if the appellant's September 1974 injury 
involved his left rather than right clavicle, then the July 
1975 treatment record would not have referred to it as a 
"prior injury" when discussing the appellant's right 
clavicle.  At the time the appellant was discharged from 
service, no complaints or defects related to his left 
clavicle were reported in his separation medical examination. 
June 1983 report of medical examination.  

While a review of the appellant's post-service medical 
records reveal complaints of and treatment associated with 
right shoulder pain, these records do not reveal any specific 
complaints of or treatment for a left clavicle condition. See 
private medical records dated from August 1989 to July 1999; 
VA medical records dated from September 1993 to July 2008.  
However, the claims file does contain two (2) VA radiology 
reports dated in March 1996 and March 1998 applicable to the 
appellant's left clavicle disorder claim. See VA medical 
records.  According to these radiology reports, the 
appellant's March 1996 x-rays of his left clavicle showed no 
significant abnormalities.  The x-rays taken in March 1998, 
however, revealed mild degenerative joint disease of the left 
acromioclavicular ("AC") joint.  Otherwise, the appellant's 
x-ray of the left clavicle was normal. March 1998 VA medical 
records.  

In terms of the appellant's VA examinations, the Board 
observes that the appellant's March 1996 physical examination 
revealed some mild deformity of the medial aspect of the left 
clavicle, without tenderness.  The appellant was diagnosed 
only with a history of left clavicle injury, with 
improvement. March 1996 VA examination report, pgs. 5-6.  
During an October 2004 VA orthopedic examination, the 
appellant reported experiencing an injury to his left 
clavicle in 1974 that the examiner thought sounded like a 
sternoclavicular dislocation. October 2004 VA orthopedic 
examination report, p. 2.  An initial physical examination of 
the appellant's left clavicle revealed no obvious deformity. 
Id., p. 3.  However, a closer inspection by the examiner 
appeared to reveal that the appellant's left sternoclavicular 
joint might be less prominent (i.e., posteriorly displaced) 
compared to his right. Id.  The appellant was noted to have 
some tenderness to percussion over the left sternoclavicular 
joint. Id.  Ultimately, the October 2004 VA examiner 
diagnosed the appellant with "left sternoclavicular pain" 
that he opined was not disabling but problematic.  The 
examiner also opined that the appellant's pain was most 
likely caused by or a result of the appellant's military 
service. Id., p. 4.  

In a January 2005 addendum opinion, the October 2004 VA 
examiner stated that a review of the appellant's claims file 
revealed no documented clavicle fracture; and that x-rays 
taken of the appellant following his fall in 1975 revealed no 
evidence of a fracture. January 2005 addendum opinion.  He 
went on to state that there was no x-ray or clinical evidence 
that the appellant ever had a sternoclavicular dislocation, 
although there was some concern that he had a 
sternoclavicular strain on one of his doctors visits. Id.  
The examiner reported that this may be the source of the 
appellant's continued left clavicle pain; however, the 
appellant did not have any specific limitations of function 
or pain due to this.  Nonetheless, the examiner continued to 
opine that whatever pain or disability the appellant suffered 
from related to his left shoulder was at least as likely as 
not due to the injury described as a sternoclavicular strain 
for which he received a figure-of-eight sling. Id.  
Unfortunately, the examiner failed to discuss the fact that 
the appellant's service treatment records pertaining to the 
purported sternoclavicular strain referenced the appellant's 
right, rather than left, clavicle; or that the appellant's 
post-service medical records reveal the appellant's treatment 
for right shoulder problems and pain.   

Thereafter, during a June 2008 VA examination, the appellant 
reported that he had a separated left clavicle as a result of 
a physical altercation he had in Germany. June 2008 VA 
examination report, p. 8.  He reported that he was treated 
for this injury in the emergency room.  Thereafter, he 
reported being in a brace for one month with healing and 
light duty for three months. Id.  Physical examination of the 
appellant's clavicle revealed no deformity, angulation, false 
motion, shortening or articular motion. Id.  In addition, the 
examiner noted no malunion or nonunion; tenderness, drainage, 
edema, painful motion, redness or heat. Id., pgs. 8-9.  While 
x-rays taken of the appellant's left shoulder revealed mild 
degenerative changes, the examiner ultimately stated that she 
found no "abnormality of the left clavicle presently." Id., 
pgs. 12, 14.  In the medical opinion portion of her report, 
the examiner wrote "no diagnosis for the left clavicle that 
would render an opinion necessary." Id., p. 14.   

The Board finds the October 2004 VA medical opinion 
insufficient upon which to adjudicate the appellant's left 
clavicle disorder claim in light of the fact that the 
examiner supported his opinion with service treatment records 
that pertain to the appellant's right clavicle instead of his 
left.  In terms of the June 2008 examination report, the 
Board finds that additional development of this claim is 
necessary in terms of obtaining an addendum VA medical 
opinion that specifically addresses the appellant's diagnoses 
of mild degenerative joint disease of the left AC joint and 
left shoulder degenerative changes and the single documented 
left shoulder injury reported in the appellant's service 
treatment records.  

In terms of the appellant's right knee laceration disability, 
the Board observes that the appellant's claim was remanded in 
December 2001 for the purpose of obtaining outstanding 
private medical records and to afford the appellant new VA 
examinations in connection with his claims.  In terms of the 
appellant's increased rating right knee claim, the Board 
commented that the appellant appeared to be seeking service 
connection for a right knee disorder based upon 
symptomatology other than residuals of a laceration of the 
right knee, in addition to seeking an increased rating in 
connection with his right knee laceration disability. 
December 2001 decision, pgs. 4-5.  The Board asked in its 
remand directives that the appellant be afforded a VA 
examination in which the VA examiner described the 
appellant's service-connected scar in the area of the right 
knee, to include any functional impairment from the scar.  
The examiner was also asked to identify any disability of the 
knee joint and related structures, and express an opinion as 
to whether it is at least as likely as not that any diagnosed 
right knee disorder, other than the laceration of the right 
knee, is etiologically related to the appellant's military 
service. Id., pgs. 6-8.  Thereafter, the Board requested that 
the RO adjudicate the appellant's "claim for service 
connection for a right knee disorder" and "readjudicate the 
service connection claims and increased rating claims on 
appeal."  Id., p. 9.  The Board directed that if the 
benefits sought on appeal were not granted to the appellant's 
satisfaction and/or a timely notice of disagreement is 
received with respect to any other matter, the RO should 
issue a supplemental statement of the case for all issues in 
appellate status and inform the appellant of any issue with 
respect to which further action is required to perfect an 
appeal.  The appellant was then supposed to be provided with 
an appropriate opportunity to respond. Id.    

While a review of the current evidence contained in the 
claims file reveals that the appellant was afforded two (2) 
VA examinations in which he was diagnosed with right knee 
degenerative arthritis that the October 2004 VA examiner 
opined was as likely as not related to the appellant's 
military service (October 2004 VA examination report, p. 4; 
June 2008 VA examination report, p. 14), the RO essentially 
denied the appellant's claim of entitlement to service 
connection for degenerative arthritis of the right knee in a 
July 2008 Supplemental Statement of the Case rather than in a 
new rating decision. See July 2008 Supplemental Statement of 
the Case, p. 30.  In light of the RO's failure to 
appropriately notify the appellant of the denial of his right 
knee service connection claim and his appellate rights, the 
appellant could not make an informed decision as to whether 
he wanted to submit a notice of disagreement in regards to 
this claim.  Since the Board finds that the appellant's 
increased rating right knee laceration claim is inextricably 
intertwined with his claim of entitlement to service 
connection for degenerative arthritis of the right knee, the 
Board remands the appellant's increased rating claim to the 
RO for compliance with its previous directives. See Stegall 
v. West, 11 Vet. App. 268 (1998); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant's claims file should 
be referred back to the June 2008 VA 
examiner for an addendum opinion that 
specifically addresses whether it is at 
least as likely as not that the 
appellant's diagnoses of mild 
degenerative joint disease of the left 
AC joint and left shoulder degenerative 
changes (noted in the claims file) are 
related to the appellant's period of 
service, to specifically include the 
single documented left shoulder injury 
reported in the appellant's service 
treatment records.  If such an opinion 
cannot be provided without the resort to 
speculation, the examiner should 
indicate as much in the addendum report.   

2.  The RO should formally adjudicate 
the appellant's claim of entitlement to 
service connection for degenerative 
arthritis of the right knee.  Prior to 
adjudication of this claim, the RO must 
ensure that there has been compliance 
with VA's duty to assist and to notify 
as to these issues.  The appellant 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The appellant should 
also be informed that his claim of 
entitlement to service connection for 
degenerative arthritis of the right 
knee, if denied, is not in appellate 
status unless he submits a timely appeal 
(a notice of disagreement and, after 
issuance of an SOC, a substantive 
appeal). 

3.  Subsequent to the completion of the 
directives set forth in paragraph #3 
above, the RO should re-evaluate the 
appellant's claim of entitlement to an 
initial compensable evaluation for 
residuals of a laceration wound of the 
right knee joint.  Thereafter, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case in regards to this issue and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


